I concur in Judge Doan's analysis.  The major problem with the ordinance is that there is no right of judicial review at all. Because the treasurer's decision is not appealable under R.C. Chapter 2506, there is no avenue of judicial review available. This is both caused by, and in addition to, the problem of having the same official reviewing his own actions.
The amicus parties, apparently conceding the constitutional infirmity, would have us save the ordinance by "interpreting" it to require a different official to review the denial of a license, and, in addition, to require the common pleas court to hear and decide any appeal within ninety days. While the latter might be conceivable, the former would require us not to interpret, but to totally rewrite the ordinance. It is a leap too far, amounting to judicial legislation, not interpretation. If the ordinance is to be rewritten, it is the role of the legislative body, not the courts.